527 N.W.2d 834 (1995)
In re PETITION FOR DISCIPLINARY ACTION AGAINST Jane E. BROOKS, an Attorney at Law of the State of Minnesota.
No. C4-92-2422.
Supreme Court of Minnesota.
February 22, 1995.

ORDER
WHEREAS, by order of this court filed on January 14, 1993, the respondent Jane E. Brooks was publicly reprimanded and placed on probation for 2 years; and
WHEREAS, the Director, Office of Lawyers Professional Responsibility, has filed a petition alleging that respondent has engaged in unprofessional conduct warranting the extension of the probationary period; and
WHEREAS, the Director and the respondent have executed a stipulation recommending to the court their joint request for an extension of the probation for a 2-year period from the time it was to originally expire, i.e., an extension to January 15, 1997;
IT IS HEREBY ORDERED that the period of probation be, and the same is, extended to and including January 15, 1997 subject to the conditions enumerated in the parties' stipulation and designated as paragraphs 6a-d as follows:
a. Respondent shall cooperate fully with the Director's Office in its efforts to monitor compliance with this probation and promptly respond to the Director's correspondence by the due date. Respondent shall cooperate with the Director's investigation of any allegations of unprofessional conduct which may come to the Director's attention. Upon the Director's request, respondent shall provide authorization for release of information and documentation to verify compliance with the terms of this probation.
b. Respondent shall abide by the Minnesota Rules of Professional Conduct.

*835 c. Respondent shall maintain books and records concerning law office income and expenses and funds held on behalf of clients in compliance with Rule 1.15, MRPC, and LPRB Amended Opinion No. 9. Such books and records shall be provided to the Director's Office one week after respondent receives the trust account bank statement or at such other times as the Director may specify.
d. If the Director determines after one year that probation is no longer necessary to ensure proper maintenance of respondent's books and records, the probation may be terminated by filing a stipulation for termination of probation.
       BY THE COURT:
       /s/ M. Jeanne Coyne
          M. Jeanne Coyne
          Associate Justice